EXHIBIT 10.2
 
 
Boston Scientific Executive Allowance Plan:
 
Plan Description
 

 

Purpose
The Boston Scientific Corporation (“Boston Scientific”) Executive Allowance Plan
(“Plan”) is an executive benefit designed to provide a cash allowance for
eligible individuals in lieu of perquisites typically provided by other
companies such as a company car, health care costs not otherwise covered by
Boston Scientific or tax planning services.

 

Eligibility
Boston Scientific employees who are on the U.S. payroll and who are members of
Boston Scientific’s Executive Committee or are Regional Presidents, Divisional
Presidents or Operating Committee members assigned to Compensation Grade 250 are
eligible to receive an executive allowance.




 

Annual Allowance Amount
(Pre-tax)
 
· Executive Committee
Members                                                                                           $25,000
per year
· Regional Presidents, Divisional Presidents, and
                   Operating Committee Members at Grade
250                                                                    $15,000
per year
 
   

 

Accruals and Payments
Payments under this Plan are made two times per year, and are subject to
applicable withholdings, but are not “grossed up.” Payments are made during
payroll cycles of June and December respectively, at a rate of one-half the
annual amount. Benefits accrue monthly, are paid in arrears and are prorated to
the nearest full month of service for participants who become eligible or lose
eligibility for the Plan during the Plan (calendar) year. Partial months of
eligibility will be treated as full months for the purposes of this
policy.  Final prorated payments for terminated employees are made in a June or
December payroll cycle following the employee’s termination.

 
 
1

--------------------------------------------------------------------------------

Boston Scientific Executive Allowance Plan:
 
Plan Description
 
 

Administration
Roles and Responsibilities:
It is the responsibility of the Director of the Global Benefits, as the Plan
Administrator to:
· oversee the administration of the Plan according to its terms;
· audit the payments made under the Plan (e.g., the amount and the timeliness of
payments);
· determine whether amendments or updates to the Plan are necessary;
· communicate Plan amendments and updates to Plan participants and the Payroll
Department; and
· maintain the Plan and make it available upon request to participants.
 
In addition, the Payroll Department is responsible for making payments to Plan
participants according to the Plan.
 
Plan Changes and Modifications:
Plan changes require the approval of the Executive Vice President of Human
Resources and the Executive Vice President and General Counsel who may interpret
this Plan within their sole discretion. This Plan may be modified, amended or
terminated without advance notice. This Plan does not create a contract of
employment.
 
This Effective Date of this Plan, as amended and restated, is January 1, 2008.



Questions?
Human Resources and Plan participants should consult with the Global Benefits
Department concerning any questions they may have.



 
 
 
2

--------------------------------------------------------------------------------

 
